C. D. San Juan, irtar armas.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Poe cuanto, el único error señalado por el apelante en este re-irso es que la corte inferior erró al apreciar la prueba;
PoR cuanto, examinada la transcripción de evidencia encontramos re la prueba presentada fué contradictoria y que la corte inferior ¡solvió el conflicto dando crédito a la de cargo, y no habiéndose ale-ido ni probado que al así hacerlo actuara movida por pasión, pre-úcio o parcialidad, procede,
PoR tanto, confirmar, como por la presente se confirma, la sen-¡ncia apelada que dictó la Corte de Distrito de San Juan con fecha 1 de febrero, 1942.
El Juez Asociado Sr. De Jesús no intervino.